Reasons for Allowance
Claims 1 and 4-10 are allowed.
The following is an examiner’s statement of reasons for allowance: 
None of the references disclose a method of cutting a chamfered corner with at least the selection of  alight pattern adjusting module from a plurality of modules that specify the angle, the module emitting a laser beam to form a modified region in the substrate’s thickness direction with the axial energy of the light pattern, the module adjusting the light pattern to vary an appearance of the modified region with a focal position on the substrate and adjusting the focal position, and etching the substrate to form a chamfered surface. Bhuyan’s focal point is not on the substrate as shown in Fig. 1 for example.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A LAFLAME JR whose telephone number is (571)272-6489.  The examiner can normally be reached on Mon - Fri 7:00-7:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Helena Kosanovic, can be reached at 571-272-9059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
/MICHAEL A LAFLAME JR/Primary Examiner, Art Unit 3761